Citation Nr: 1316879	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back condition and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board observes that the Veteran requested a video-conference hearing before a Veterans Law Judge in his May 2009 substantive appeal.  As such, he was scheduled for his requested hearing on June 1, 2010.  However, on such date, he indicated that he waived his right to a personal hearing scheduled for that date.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2012).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

After the issuance of the statement of the case in March 2009, the Veteran submitted a medical statement from Dr. J. Giusto in June 2010 without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  However, as the Board is reopening the claim for service connection for a back condition, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance in the decision herein.  Moreover, as the reopened claim is being remanded, the AOJ will have an opportunity to review the newly submitted document such that no prejudice results to the Veteran in the Board considering it for the limited purpose of issuing a comprehensive and thorough remand.

The issues of entitlement to service connection for a back disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in February 1983, the RO confirmed its denial of the Veteran's claim of entitlement to service connection for a back condition.  

2.  Evidence added to the record since the final February 1983 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.  


CONCLUSIONS OF LAW

1.  The February 1983 rating decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

The Veteran contends that he injured his low back while in service, to specifically include when he lifted bags of ammunition.  He alleges that he has experienced back pain since service and, therefore, service connection for his current back disorder is warranted.

The Veteran's claim for service connection for low back strain was originally denied in a June 1982 rating decision in which the RO found that there was no evidence of a chronic back injury during service or since discharge from service.  At the time of the June 1982 decision, the RO considered the Veteran's service treatment records, which showed complaints of back pain in May 1976 and January 1978, as well as post-service treatment records, which failed to show treatment for back complaints.  Following the issuance of that decision, the RO received copies of the Veteran's Reserve records.  The RO issued a rating decision in February 1983 after considering that new evidence and confirmed the previous denial of service connection for a back condition.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In February 1983, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claim of entitlement to service connection for a back disorder was received until October 2007.  Therefore, the February 1983 rating decision is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the February 1983 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Likewise, while additional service treatment records relevant to the Veteran's Reserve service were received since the issuance of the February 1983 rating decision, such were dated subsequent to 1983 and did not exist at the time of such rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(c) (at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence) (emphasis added)).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 1983 rating decision, additional evidence consisting of private treatment records and lay statements has been received.  The Veteran also provided statements wherein he reported having chronic pain since service.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, private medical records document diagnoses of current low back disorders.  Also, in a June 2010 letter, Dr. Giusto opined that the Veteran's current chronic back pain condition probably stems from his original strain injury in the military in 1976, and that such incident left his back weakened and more vulnerable to further injury such as the one he experienced in 1993/1994 while on the job. 

The newly received evidence, to include the Veteran's statements indicating that he has experienced back pain since service, is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for a back condition.  Justus, supra.  Moreover, such includes evidence of a current back disorder and an indication that such is related to service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the reopened claim of entitlement to service connection for a back disorder, the Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination.

In this regard, a review of the record reveals the Veteran has been diagnosed with various low back disorders.  Specifically, in July 1999, Dr. C.A. Baker diagnosed the Veteran with lumbosacral strain and noted a herniated disc in August 2000.  In June 2000, Dr. J.M. Harrelson diagnosed the Veteran with degenerative disc disease of the lumbar spine.  Dr. J. Giusto diagnosed the Veteran with lumbosacral radiculitis (in March 2004) and lumbosacral spondylosis (in July 2006).  

As previously noted, the Veteran has asserted that his current back disorder is related to his military service.  He has specifically linked it to lifting ammunition bags.  He has also generally asserted that his low back disorder developed during his August 1975 to August 1978 period of active duty.  Additionally, as noted in the preceding section, the Veteran's service treatment records reflect complaints of back pain.  Specifically, in May 1976, the Veteran reported a backache since basic training in August 1975.  It was noted that his military occupational specialty required lifting heavy ammunition bags, which aggravated his back pain.  The impression was back pain and he was put on profile.  Likewise, in January 1978, the Veteran again complained of back pain.  It was noted that he had injured it two and a half years previously.  Low back pain was diagnosed.  In May 1978, an X-ray revealed angulation at the lumbosacral joint pointing to the left, but was otherwise normal. 

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A.  In this case, there is competent lay evidence and medical evidence of an in-service event to which the current disability may be related, current diagnoses of various low back disorders, and allegations of continuity of low back pain symptomatology following service.  Additionally, in a June 2010 letter, Dr. Giusto opined that the Veteran's current chronic back pain condition probably stems from his original strain injury in the military in 1976, and that such incident left his back weakened and more vulnerable to further injury such as the one he experienced in 1993/1994 while working.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current low back disorder is causally related to service.

Additionally, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to service connection for a low back disorder.  In this regard, the Veteran contends that his an acquired psychiatric disorder developed due to his pain from his back disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Board further notes that a notice of award letter shows that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since May 2006, with a disability onset date of November 2005.  The Veteran has also reported that he receives benefits due to his psychiatric and low back disorders. Although the RO initially requested SSA records in August 2008, it does not appear that SSA responded to such request and neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Likewise, in his July 2008 notice of disagreement, the Veteran indicated that he was treated for lower back pain at Womack Hospital in Fort Bragg, North Carolina, in 1990 while serving in the Reserves.  He also reported that he was in receipt of Worker's Compensation benefits for his back disorder.  Such records should be obtained for consideration in the Veteran's appeal.  Additionally, while on remand, he should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his back and acquired psychiatric disorders.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for back disorder and an acquired psychiatric disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any necessary authorization forms from the Veteran, the AOJ should obtain his records pertaining to his treatment for back complaints at Womack Hospital in Fort Bragg, North Carolina, in 1990 while serving in the Reserves.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization forms from the Veteran, the AOJ should obtain his records pertaining to his Worker's Compensation claim.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits in July 2006.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses referable to the Veteran's back and, for each current diagnosis, offer an opinion as to whether it is at least as likely as not (50% probability or greater) that such began in or is otherwise related to the Veteran's military service, to include his in-service complaints of back pain in May 1976 and January 1978.  The examiner should also specifically discuss the Veteran's contention that he injured his low back in service and that injury pre-dated his post-service, work-related back injury.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology.  The examiner should also address any other medical opinions of record, including the June 2010 letter by Dr. J. Giusto.  An explanation for any opinion offered should be provided.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including, if warranted, a VA examination for the claim for service connection for an acquired psychiatric disorder as secondary to his back disorder), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


